Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 07/15/2016, 12/13/2016 and 01/06/2017. It is noted, however, that applicant has not filed a certified copy of the JP2016-140085, JP2016-241461 and JP2017-000854 applications as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2022 has been considered by the examiner.
Oath/Declaration
Oath/Declaration as file 03/04/2022 is noted by the Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-12 and 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 20-22 of U.S. Patent No. 11,313,920 (Application No. 16/816685) respectively. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims cover the same subject matter. 
Both independent claims’ features of the instant application and the co-pending application can be compared as:
Instant Application: Claim 1
US Patent 11,313,920: Claim 1
A sensor unit comprising: 
A sensor unit comprising:
a substrate having a substantially-rectangular shape including a first side and a second side that are substantially orthogonal to each other;
a substrate having a substantially-rectangular shape including a first side and a second side that are substantially orthogonal to each other;
a circuit chip stacked on the substrate; and 
a circuit chip stacked on the substrate; and 
a sensor region having a plurality of first sensors provided on a second surface of the circuit chip opposite to a first surface of the circuit chip, the first surface facing the substrate, the plurality of first sensors being arranged so as to be substantially parallel to the first side,
a plurality of first sensors provided on a second surface of the circuit chip opposite to a first surface of the circuit chip, the first surface facing the substrate, and arranged on a first axis, the first axis being substantially parallel to the first side and passing through a center position of the substrate or a center position of the circuit chip, 

the plurality of first sensors having a plurality of sensor portions configured to output signals with different phases in response to changes in an external magnetic field to be detected.
the plurality of first sensors having a plurality of sensor portions configured to output signals with different phases in response to changes in an external magnetic field to be detected.


Both sets of claims’ features of the instant application (claim 2-12) and the US Patent (claims 2-12) can be compared by using the table shown above.
Instant Application: Claim 19
US Patent 11,313,920: Claim 20
A sensor unit comprising:
A sensor unit comprising: 
a substrate having a substantially-rectangular shape including a first side and a second side that are substantially orthogonal to each other;
a substrate having a substantially-rectangular shape including a first side and a second side that are substantially orthogonal to each other;
a circuit chip stacked on the substrate;
a circuit chip stacked on the substrate; 
a first sensor region having a first sensor provided on a second surface of the circuit chip opposite to a first surface of the circuit chip, the first surface facing the substrate, the first sensor having a plurality of sensor portions configured to output signals with different phases in response to changes in an external magnetic field to be detected; and
a first sensor provided on a second surface of the circuit chip opposite to a first surface of the circuit chip, the first surface facing the substrate, and the first sensor being provided on a first axis, the first axis being substantially parallel to the first side and passing through a center position of the substrate or a center position of the circuit chip, the first sensor having a plurality of sensor portions configured to output signals with different phases in response to changes in an external magnetic field to be detected; and
a second sensor region having a second sensor provided on the second surface of the circuit chip.
a second sensor provided on the second surface of the circuit chip and provided on a second axis, the second axis being substantially parallel to the second side and passing through the center position of the substrate or the center position of the circuit chip.


Claim 24 is also rejected on the ground of nonstatutory double patenting as it is dependent on claim 19.

Instant Application: Claim 20
US Patent 11,313,920: Claim 21
An electronic compass comprising: 
An electronic compass comprising: 
a substrate having a substantially-rectangular shape including a first side and a second side that are substantially orthogonal to each other; 
a substrate having a substantially-rectangular shape including a first side and a second side that are substantially orthogonal to each other;
a circuit chip stacked on the substrate; and
a circuit chip stacked on the substrate; and
a sensor region having a plurality of first sensors provided on a second surface of the circuit chip opposite to a first surface of the circuit chip, the first surface facing the substrate, the plurality of first sensors being arranged so as to be substantially parallel to the first side, and the plurality of first sensors having a plurality of sensor portions configured to output signals with different phases in response to changes in an external magnetic field to be detected.
a plurality of first sensors provided on a second surface of the circuit chip opposite to a first surface of the circuit chip, the first surface facing the substrate, and arranged on a first axis, the first axis being substantially parallel to the first side and passing through a center position of the substrate or a center position of the circuit chip,

the plurality of first sensors having a plurality of sensor portions configured to output signals with different phases in response to changes in an external magnetic field to be detected.


Claims 25-26 are also rejected on the ground of nonstatutory double patenting as they are dependent on claim 20.

Instant Application: Claim 21
US Patent 11,313,920: Claim 22
A sensor unit comprising: 
A sensor unit comprising:
a substrate having a substantially-rectangular shape including a first side and a second side that are substantially orthogonal to each other; and 
a substrate having a substantially-rectangular shape including a first side and a second side that are substantially orthogonal to each other; and
a sensor region having a plurality of first sensors provided in an area overlapping the substrate in a thickness direction, the thickness direction being orthogonal to a first direction along the first side and a second direction along a second side, the plurality of first sensors being arranged so as to be substantially parallel to the first side, the plurality of first sensors having a plurality of sensor portions configured to output signals with different phases in response to changes in an external magnetic field to be detected.
a plurality of first sensors provided in an area overlapping the substrate in a thickness direction, the thickness direction being orthogonal to a first direction along the first side and a second direction along a second side and arranged on a first axis, the first axis being substantially parallel to the first side and passing through a center position of the substrate,


the plurality of first sensors having a plurality of sensor portions configured to output signals with different phases in response to changes in an external magnetic field to be detected.


This is a double patenting rejection since the conflicting claims have been patented.

Allowable Subject Matter
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance (Should the Double Patenting Rejection be overcome):
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…a circuit chip stacked on the substrate; and a sensor region having a plurality of first sensors provided on a second surface of the circuit chip opposite to a first surface of the circuit chip, the first surface facing the substrate, the plurality of first sensors being arranged so as to be substantially parallel to the first side, the plurality of first sensors having a plurality of sensor portions configured to output signals with different phases in response to changes in an external magnetic field to be detected.”
Claims 2-12 are also allowed as they further limit allowed claim 1.
Regarding claim 19, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 19,
“… a circuit chip stacked on the substrate; a first sensor region having a first sensor provided on a second surface of the circuit chip opposite to a first surface of the circuit chip, the first surface facing the substrate, the first sensor having a plurality of sensor portions configured to output signals with different phases in response to changes in an external magnetic field to be detected; and a second sensor region having a second sensor provided on the second surface of the circuit chip.”
Claim 24 is also allowed as they further limit allowed claim 19.
Regarding claim 20, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 20,
“…a circuit chip stacked on the substrate; and a sensor region having a plurality of first sensors provided on a second surface of the circuit chip opposite to a first surface of the circuit chip, the first surface facing the substrate, the plurality of first sensors being arranged so as to be substantially parallel to the first side, and the plurality of first sensors having a plurality of sensor portions configured to output signals with different phases in response to changes in an external magnetic field to be detected.”
Claims 25-26 are also allowed as they further limit allowed claim 20.
Regarding claim 21, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 21,
“…a sensor region having a plurality of first sensors provided in an area overlapping the substrate in a thickness direction, the thickness direction being orthogonal to a first direction along the first side and a second direction along a second side, the plurality of first sensors being arranged so as to be substantially parallel to the first side, the plurality of first sensors having a plurality of sensor portions configured to output signals with different phases in response to changes in an external magnetic field to be detected.”
The following is an examiner’s statement of reasons for allowance.
Regarding claim 13, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 13,
“…a circuit chip stacked on the substrate; a sensor region in which a ratio of a second size in a second direction to a first size in a first direction is less than n where n is an integer equal to or greater than 2, the first direction being substantially parallel to the first side, the second direction being substantially parallel to the second side, the sensor region having a substantially-rectangular shape and being provided on a second surface of the circuit chip opposite to a first surface of the circuit chip, the first surface facing the substrate; and n-number of sensors arrayed in the sensor region in line in the second direction, and each having a substantially-rectangular shape, a center position of the substrate and a center position of the sensor region are different from each other, and a center position of the circuit chip and the center position of the sensor region are different from each other.”
Claims 14-18 and 23 are also allowed as they further limit allowed claim 13.
Regarding claim 22, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 22,
“…a sensor region in which a ratio of a second size in a second direction to a first size in a first direction is less than n where n is an integer equal to or greater than 2, the sensor region having a substantially-rectangular shape and being provided in an area overlapping the substrate in a thickness direction, the thickness direction being orthogonal to the first direction and the second direction; and n-number of sensors arrayed in the sensor region in line in the second direction, and each having a substantially-rectangular shape, a center position of the substrate and a center position of the sensor region are different from each other.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schmitt et al. US 2021/0372821 - The present disclosure provides a method of monitoring the magnetic field in which a magnetic sensor is operating in to ensure that the sensor is operating within its defined magnetic window.
Alaoui et al. US 2020/0202082 - The device (1) comprises a substrate (10) provided on a wafer. A back-end-of-line (BEOL) interconnect layer (20) and multiple magneto-resistive sensor elements (25) embedded within the BEOL interconnect layer. 
Takano et al. US 2020/0300667 - Magnetic sensor 1 has MR elements 11A to 14A that are connected to each other.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2858